PD-1379-14
                                                              COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                             Transmitted 1/9/2015 7:44:44 AM
JANUARY 16, 2015                                             Accepted 1/16/2015 12:11:15 PM
                                                                                ABEL ACOSTA
                             NO. PD-1379-14                                            CLERK

             IN THE TEXAS COURT OF CRIMINAL APPEALS

                              AUSTIN, TEXAS


                            SAMUEL AGUILAR

                                               Petitioner,

                                      v.

                          THE STATE OF TEXAS



          STATE'S NOTICE DESIGNATING CO-COUNSEL


TO THE HONORABLE THIRTEENTH COURT OF APPEALS:

      The State of Texas designates Robinson C. Ramsey, Trinity Plaza II,

Suite 900, 745 E. Mulberry, San Antonio, Texas 78212, telephone number

(210) 736-6600, fax number (210) 735-6889, State Bar of Texas No.

16523700, as co-counsel for the State in this case.

                                   Respectfully submitted,

                                   STEVEN E. REIS
                                   State Bar No. 16757960
                                   Matagorda County Courthouse
                                   Third Floor
                                   Bay City, Texas 77414
                                   Telephone: (979) 244-7657
                                   Telecopier: (979) 245-9409
                                    /s/Robinson C. Ramsey
                                    ROBINSON C. RAMSEY
                                    State Bar No. 16523700
                                    Trinity Plaza II, Suite 900
                                    745 E. Mulberry
                                    San Antonio, Texas 78212
                                    Telephone: (210) 736-6600
                                    Telecopier: (210) 735-6889

                                    ATTORNEYS FOR THE STATE OF TEXAS


                      CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing document was deposited in an
official depository of the United States Postal Service, properly addressed to:

Samuel Aguilar                            Lisa McMinn
Coffield Unit - TDC #1631736              State Prosecuting Attorney
2661 FM 2054                              Email: information@spa.texas.gov
Tennessee Colony, Texas 75884             P.O. Box 13046
                                          Austin, Texas 78711–3046

on January 9, 2015.

                                    /s/Robinson C. Ramsey
                                    ROBINSON C. RAMSEY




                                      2